Citation Nr: 1308974	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-18 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gynecological disorder variously claimed as menstrual cramps and dysmenorrhea.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2013, the Veteran, sitting at the RO, testified during a hearing conducted via video conference, with the undersigned Veterans Law Judge sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symtoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's gynecological disorder claim as indicated on the title page.  

The matter of the reopened claim for service connection for a gynecological disorder and the claims for service connection for diabetes mellitus, type 2, and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2000 rating decision denied the Veteran's claim of service connection for a gynecological disorder claimed as menstrual cramps; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance. 

2.  The evidence added to the record since the March 2000 decision that denied service connection for a gynecological disorder claimed as menstrual cramps raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied the claim of entitlement to service connection for a gynecological disorder claimed as menstrual cramps is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received since the March 2000 RO decision is new and material as to the claim of entitlement to service connection for a gynecological disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the appellant's claim to reopen the previously denied issue of entitlement to service connection for a gynecological disorder, claimed as menstrual cramps and dysmenorrhea in the present case, the Board concludes that the VCAA does not preclude the Board from adjudicating this matter.  This is so because the Board is taking action favorable to the appellant with regard to the new and material issue on appeal, and a decision at this point poses no risk of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II. Analysis

A March 2000 rating decision denied the Veteran's claim for service connection for a gynecological disorder (claimed as menstrual cramps), finding that there was no evidence that the Veteran was treated in service for menstrual cramps and that menstrual cramps were not a disability for which compensation could be paid.

The evidence of record at the time of the RO's March 2000 decision included the Veteran's service treatment records.  Such included a Report of Medical History completed in conjunction with an October 1969 enlistment examination.  This document noted that the Veteran was "nervous during periods" and had occasional dysmenorrhea.  Clinical entries dated in March, August, and September 1970 reflect her complaints of menstrual cramps for which medications, including Darvon and Fiorinal, were prescribed.  She was examined for separation in December 1970 and was pregnant at that time.

The Veteran was notified in writing of the RO's March 2000 determination and her appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the March 2000 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in March 2007.  The evidence added to the record since the March 2000 rating decision includes VA and non-VA treatment records, dated from 2001 to 2012, written statements from the Veteran's service comrades, and her written statements and oral testimony in support of her claim.  

Written statements from the Veteran's service comrades, dated in 2007 and 2010, indicate their recollection that she experienced monthly sickness that affected her ability to perform her regular duties.

In a March 2011 statement, G.L., a registered nurse, indicated that she had reviewed the Veteran's service and post service treatment records and noted a long standing history of repeated bouts of dysmenorrhea (severe menstrual cramps known as dysmenorrhea) from October 1969 to December 2010.  

During her February 2013 Board hearing, the Veteran testified to experiencing monthly discomfort in service for which she went to sick call and was treated with Tylenol III and other medications.  See Board hearing transcript at page 3.

Overall, the testimonial and medical evidence added to the record since the last final denial reveals a potential in-service onset of current gynecological problems, and includes statements as to recurrent symptoms tending to suggest that a current gynecological disorder may be related to active service.  Accordingly, such evidence is new and material and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gynecological disorder variously claimed as menstrual cramps and dysmenorrhea is reopened, and the appeal of this issue is granted. 


REMAND

The Veteran seeks service connection for a gynecological disorder variously claimed as menstrual cramps and dysmenorrhea.  The Report of Medical History completed at enlistment in October 1969 noted that the Veteran had occasional dysmenorrhea.  Objective examination did not detect a gynecological abnormality and she was found qualified for active duty.  In March, August, and September 1970, the Veteran was seen for complaints of menstrual cramps for which medication was prescribed.  A December 1970 separation examination report reveals that she was pregnant but neither a gynecological abnormality nor hypertension or diabetes mellitus was noted.

Post service, VA and non-VA medical records, dated from 1992 to 2012, reflect the Veteran's treatment for a gynecological disorder manifested by complaints of cramps, heavy menstrual bleeding, and pain.  In August 1997, she underwent a fractional dilation and curettage due to a two-year history of heavy periods, clots and cramps, with a history of menorrhagia and dysmenorrhea.  

In March 2011, G.L., the registered nurse, described the Veteran's "long standing history of repeated bouts of dysmenorrhea" and noted that the Veteran was treated for severe menstrual cramps also medically known as dysmenorrhea from October 1969 to December 2010.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012); VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In light of the Veteran's lay statements attesting to menstrual cramps during service, the diagnosis of dysmenorrhea, and the private nurse practitioner's March 2011 suggestion that the Veteran had a "long standing history" of severe menstrual cramps medically known as dysmenorrhea, she should be afforded a VA examination to assess the nature and etiology of her gynecological disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The Veteran also seeks service connection for diabetes mellitus, type 2.  She contends that it developed as a result of gestational diabetes that occurred during her first pregnancy and contributed to the onset of diabetes mellitus, diagnosed in approximately 1993.  In support of her claim, she points to December 2012 statements from a VA nurse practitioner to the effect there was an increased incidence of developing type 2 diabetes mellitus if there was a prior history of gestational diabetes.  A May 24, 1993, private treatment record notes that the Veteran had mild diabetes mellitus but does not discuss a history of gestational diabetes.

The Veteran also maintains that her hypertension stemmed from her gestational diabetes and was eventually diagnosed in 1992.  She notes her unsuccessful efforts to obtain records of her 1971 pregnancy treatment at Maxwell Air Force Base Hospital and that she only received records pertaining to her infant daughter's birth.  She points to Newborn Standard Form 535, on which she is listed by her maiden name, and that describes the July 10, 1971, birth.  This record includes a box labeled "Complications of Delivery" that appears to indicate she had high blood pressure, although this is not entirely clear.  The Veteran testified that her hypertension was a complication of her delivery and she experienced it since that time.  See Board hearing transcript at pages 4 and 11.

In a September 2012 memorandum, the RO determined that records regarding the Veteran's treatment at Maxwell Air Force Base Hospital were unavailable.  The RO noted its October 2009 records request and the negative response from that medical facility.  However, the RO requested records listed under the Veteran's maiden and married name (L.A.L.G) rather than L.A.L., as she was shown on the July 10, 1971, Newborn Standard Form 535.  Morevoer, ordinarily at least two requests for the record will be required unless it is reasonably certain that further efforts would be futile.  Thus, further efforts to obtain the records of the Veteran's 1971 pregnancy and delivery should be made.

Finally, the claims file contains VA treatment records dated to June 2009.  However, the Veteran submitted medical records from the VA medical center (VAMC) in Montgomery, Alabama, dated in December 2012.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claims that are not yet associated with the claim file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request all records regarding the Veteran's 1971 treatment for her pregnancy and July 10, 1971, delivery at the Maxwell Air Force Base Hospital, using her name (L.A.L.) as shown on the July 10, 1971 Newborn Standard Form 535.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Montgomery dated since June 2009, and from any additional VA and non-VA medical provider identified by her.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Ordinarily at least two requests for the record will be required unless it is reasonably certain that further efforts would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

3. After accomplishing the above development, schedule the Veteran for VA gynecological and internal medicine examinations to determine the current nature and etiology of any hypertension, diabetes mellitus, and gynecological disorders found to be present.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The claims file should be made available to the examiner(s) prior to the examination. 

a. For any gynecological disorder found, is there clear and unmistakable evidence that it preexisted active service?  If so, is there clear and unmistakable evidence that any in-service aggravation represented the natural progress of the disease?  (If aggravation is found, the examiner is asked to specify the degree of aggravation over and above the pre-existing level of dysmenorrhea.)  

b. If either of the above questions are answered in the negative, then is it at least as likely as not (50 percent probability or greater) that any gynecological disorder found on examination  had its clinical onset or is it otherwise related to the Veteran's active duty?  

c. Is it at least as likely as not that any hypertension or diabetes mellitus, type 2 had its clinical onset or is otherwise related to the Veteran's active duty?  If not, and if Maxwell Air Force Hospital records are obtained, is it at least as likely as not (a 50 percent or higher degree of probability) that any current hypertension or diabetes mellitus disability had its onset during the first post service year, (including as due to gestational diabetes if shown in the records of treatment at Maxwell Air Force Base Hospital)?  

d. All opinions and conclusions expressed must be supported by a complete rationale.

4. Thereafter, readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


